DETAILED ACTION
This non-final Office action is in response to the claims filed on September 9, 2021.
Status of claims: claims 1-26 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 was considered by the examiner. 
Drawings
The drawings are objected to because:  
The recitation of claim 13 is not illustrated in the figures.
The “gap” recited in claim 14 isn’t identified in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 14 depends from claim 13 and claim 14 appears to contradict claim 13.  More specifically, claim 13 recites that the “in the fully closed position, a first contact portion of the first louver blade contacts a second contact portion of the second louver blade,” yet claim 14 recites that a “gap,” not contact, exists between the first contact portion of the first louver blade and the second contact portion of the second louver blade in the fully closed position. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN206874190U to Zhiyan.

a frame 1 that forms an enclosure defining an opening; a first louver blade 2 disposed within the opening, wherein the first louver blade includes a catch member 22 that longitudinally extends between a first blade end and a second blade end of the first louver blade; (see FIG. 1, 2, and 5) and 
a first rotation member 3,25 rotatably coupling the first louver blade with the frame, 
wherein the first louver blade autonomously rotates about the first rotation member based on one or more environmental elements captured in the catch member such that the first louver blade is configured in a fully open position in response to no environmental elements in the catch member and is configured in a fully closed position in response to a threshold amount of environmental elements in the catch member. (see penultimate paragraph of the machine translation of Zhiyan) (claim 1)
Zhiyan further discloses wherein the catch member is formed to capture the one or more environmental elements running down a body of the first louver blade, (claim 5) wherein the first louver blade further includes a balance member 23 (see FIG. 6) positioned on a side opposite the catch member, wherein the balance member provides a counter-balance to the one or more environmental elements in the catch member, (claim 6) wherein the first louver blade further includes a blade body 21 that extends along a first axis between the first blade end and the second blade end, (see FIG. 2) (claim 7) wherein edges of the blade body are formed by the catch member and the balance member, (claim 8) wherein the blade body includes a flat portion and a first curved portion coupled with the catch member and a second curved portion coupled with the balance member, (see Fig. 6) (claim 9) and wherein the first curved portion is curved away from a face of the frame, and the second curved portion is curved towards the face of the frame. (see Fig. 6) (claim 10)
Zhiyan further discloses wherein the first rotation member includes a rotation pin 3 fixedly coupled with the first louver blade and rotatably coupled with the frame, (claim 20) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan, as applied above, in view of GB 945090 to Summersgill et al. (hereinafter “Summersgill”).
Zhiyan fails to disclose a drain channel coupled with a jamb of the frame.
Summersgill teaches of a drain channel 3 coupled with a jamb of a frame and configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame. (claim 2)


Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan, as applied above, in view of US 4038781 to Graham.
Zhiyan fails to disclose a rotational nut coupled with the blade body.
Graham teaches of a rotational nut 58 coupled with a blade body, wherein the rotational nut is configured to receive a first rotation member 24.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one rotational nut with the Zhiyan blade body, as taught by Graham, in order to facilitate connection between the blade body and the frame; thus assisting with rotation of the blade body. (claim 11)
Zhiyan discloses a second louver blade disposed within the opening and rotatably coupled with the frame, but fails to disclose a linkage assembly.
Graham teaches of first and second louver blades and a linkage assembly 34,36 fixedly coupled with the first rotation member of the first louver blade and a second rotation member of the second louver blade and configured to cause simultaneous rotation of the first louver blade and the second louver blade. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linkage assembly with Zhiyan, as taught by Graham, in order to allow for simultaneous rotation of the louvers. (claim 12)
Zhiyan, as applied above, further discloses wherein the linkage assembly includes a first link member 34 fixedly coupled with the first rotation member of first louver blade, a second link member 34 fixedly coupled with the second rotation member of the second louver blade, and a linkage bar 36 rotatably coupled to the first link member and the second link member. (claim 15)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Graham, as applied above, in view of US 5048253 to Olsen.
Zhiyan, as applied above, further discloses wherein, in the fully closed position, a first contact portion of the first louver blade almost contacts a second contact portion of the second louver blade, but fails to disclose that the first contact portion contacts the second contact portion.
Olsen teaches of louvers, wherein, in the fully closed position, a first contact portion 48 of the first louver blade contacts a second contact portion of the second louver blade. (See FIG. 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a seal between the first and second louver blades, as taught by Zhiyan, such that in the fully closed position, a first contact portion of the first louver blade contacts a second contact portion of the second louver blade, as taught by Olsen, in order to prevent dirt, debris, sand, dust, and moisture from passing through the louvers when said louvers are in the fully closed position. (claim 13)
Zhiyan, as applied above discloses, in the fully closed position, the first contact portion of the first louver blade and the second contact portion of the second louver blade form a gap to allow air to pass between the first louver blade and the second louver blade. (See FIG. 5 of Zhiyan) (claim 14)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan, as applied above, in view of WO 2004/013544 to Julien.
Zhiyan discloses a sill on the frame, but fails to disclose wherein the frame includes a sill sloped towards a face of the frame and configured to provide a path for the one or more environmental elements to exit the louver via the face of the frame. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to slope the Zhiyan sill, as taught by Julien, in order to facilitate the exit of water and other debris from the frame. (claim 16)
Zhiyan, as applied above, further discloses wherein the frame further includes a back support positioned a raised portion of the sill. (see FIG. 6 of Julien) (claim 17)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Julien, as applied above, in view of Summersgill.
Zhiyan, as applied above, fails to disclose a drain channel.
Summersgill teaches of a drain channel 3 coupled with a jamb of a frame and configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame.  Further, by combining the teachings of Summersfill with Zhiyan, Zhiyan, as applied above, discloses a drain channel coupled with a jamb of the frame and configured to receive the one or more environmental elements from the catch member of the first louver blade and provide a path for the one or more environmental elements to exit the drain channel at the sill. (claim 18)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan, as applied above, in view of US 2014/0260011 to Pettibone.
Zhiyan fails to disclose a weep hole.
Pettibone teaches of a sill includes a weep hole 13a configured to allow the one or more environmental elements to drain from the frame. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one weep hole in the Zhiyan sill, as taught by Pettibone, in order to facilitate the exit of water and moisture from the frame. (claim 19)

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill.
Zhiyan a louver, comprising: 
a frame that forms an enclosure defining an opening; 
a first louver blade disposed within the opening, wherein the first louver blade includes a catch member that longitudinally extends between a first blade end of the first louver blade and a second blade end of the first louver blade; and 
wherein the first louver blade autonomously rotates about a longitudinal axis based on the one or more environmental elements captured in the catch member such that the first louver 
Summersgill teaches of a drain channel 3 coupled with a jamb of a frame and configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame. (claim 23)
Zhiyan, as applied above, further discloses wherein the first louver blade further includes a balance member positioned on a side opposite the catch member, wherein the balance member provides a counter-balance to an amount of the one or more environmental elements in the catch member. (claim 24)
Zhiyan, as applied above, further discloses wherein the first louver blade further includes a blade body that extends along the longitudinal axis between the first blade end and the second blade end, the blade body including a flat portion and a first curved portion curved away from a face of the frame and a second curved portion is curved towards the face of the frame. (claim 25)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgrill, as applied above, in view of Graham.
Zhiyan, as applied above, discloses a first rotation member rotatably coupling the first louver blade with the frame, but fails to disclose a rotational nut coupled with the blade body.
Graham teaches of a rotational nut 58 coupled with a blade body, wherein the rotational nut is configured to receive a first rotation member 24.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634